O’SCANNLAIN, Circuit Judge,
concurring:
I concur in the judgment and in Parts III and IV of the court’s opinion. Although I do not necessarily disagree with the court’s analysis of the questions addressed in Parts I and II, I do not believe that we need to address those questions in order to dispose of this appeal. The plaintiffs’ complaint was untimely under the applicable statute of limitations, and I would therefore reverse without reaching the merits.1
*522I
The applicable statute of limitations provides that:
No action may be commenced ... with respect to a fiduciary’s breach of any responsibility, duty, or obligation ... after the earlier of—
(1) six years after (A) the date of the last action which constituted a part of the breach or violation, or
(B) in the case of an omission, the latest date on which the fiduciary could have cured the breach or violation, or
(2) three years after the earliest date on which the plaintiff had actual knowledge of the breach or violation. ...
29 U.S.C. § 1113 (1988), amended by Pub.L. No. 101-239, title VII, §§ 7881(j)(4), 7894(e)(5), 103 stat. 2443, 2450 (1989). As we recently explained in Ziegler v. Connecticut General Life Insurance Co., 916 F.2d 548 (9th Cir.1990), the statute contemplates a two-part analysis: “First, when did the alleged ‘breach or violation’ occur; and second, when did [the plaintiff] have ‘actual knowledge’ of the breach or violation?” Id. at 550.
A
1
Here, the plaintiff class has alleged that the Fund’s restrictive vesting rules are (a) structurally defective and (b) arbitrary and capricious. The plaintiffs therefore contend that the eligibility rules themselves constitute the impermissible breach. Those rules, as revised to include all of the substantive provisions that the plaintiffs have identified as objectionable, were fully in effect by late 1976. The alleged breach had therefore occurred by the end of that calendar year, nearly a full ten years before the plaintiffs initiated this action on September 3, 1986. Accordingly, as the Fund argues, the plaintiffs’ action is time-barred even under the statute’s six-year provision and even without reference to the “actual knowledge” standard discussed in Ziegler. See 29 U.S.C. § 1113(1)(A) (1988).
2
At the very least, nothing in the vesting rules to which the plaintiffs object can be considered to have been added to those rules after 1983, and the record indisputably establishes that the plaintiffs had actual knowledge of how the rules operated by that time. Every member of the plaintiff class had lost entitlement to pension benefits by that time, and as their own testimony reveals, each of the named plaintiffs had become aware of this loss and of the termination of pension credits as far back as 1979 and 1980, in the period immediately following completion of the Trans-Alaska Pipeline. See Opening Brief for Appellant at 13-15 (citing trial record); Reply Brief for Appellant at 8-9 (same). Thus, it is even more clear under the statute’s three-year provision and under the “actual knowledge” standard discussed in Ziegler that the plaintiffs’ action is untimely. See 29 U.S.C. § 1113(2) (1988).
B
In response to these arguments, the plaintiffs insist — and the district court held — that this suit involves allegations of a “continuing violation” and that the applicable limitations period therefore never expired. As our opinion correctly points out, however, this argument is overbroad. See ante at 521-22. If the “continuing violation” rationale that we have applied in other contexts were as broad as the plaintiffs and the district court suggest, the “actual knowledge” provision in the statute would be superfluous and virtually no breach would ever grow stale so long as it re*523mained unremedied. The plaintiffs and the district court have confused the failure to remedy the alleged breach of an obligation with the commission of an alleged second breach, which, as an overt act of its own, recommences the limitations period. See Airweld, Inc. v. Airco, Inc., 742 F.2d 1184, 1190 (9th Cir.1984) (defining and applying the “continuing violation” rationale in an antitrust context), cert. denied, 469 U.S. 1213, 105 S.Ct. 1184, 84 L.Ed.2d 331 (1985). Moreover, even where a “continuing violation” does restart the limitations period, it can only preserve those claims allocable to the “restarted” period; untimely claims are not resuscitated by an invocation of this doctrine.
Our decision in Meagher v. International Association of Machinists & Aerospace Workers’ Pension Plan, 856 F.2d 1418 (9th Cir.1988), cert. denied, 490 U.S. 1039, 109 S.Ct. 1943, 104 L.Ed.2d 414 (1989), upon which the plaintiffs rely, does not suggest otherwise. In Meagher, we held that repeated, practical applications of an allegedly improper amendment to the plaintiffs pension plan constituted a series of successive breaches — each of which commenced its own limitations period — because each application of the amendment reduced the amount of benefits to which the plaintiff would otherwise have been entitled. See id. at 1422-23. By contrast, the plaintiffs here have identified no series of successive, overt acts. Rather, they challenge the implementation and operation of vesting rules that determine their threshold eligibility to receive pension benefits and that were in full effect more than six years before the commencement of this action and of the operation of which they were certainly fully aware more than three years before the commencement of this action.
For these reasons and for the reasons expressed in Parts III and IV of the court’s opinion, I concur.

. Although the parties and the court both characterize the question addressed in Part I of the court's opinion as a question of "subject matter jurisdiction,” I do not perceive that question as jurisdictional at all. In my view, it is simply beyond dispute that the district court had proper subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §§ 186(e) and 1132(e). What the parties have termed a jurisdictional argument is in reality a dispute over whether *522the factual evidence and legal analysis presented by the plaintiff class is sufficient to establish a prima facie case that the Fund has violated its obligations under ERÍSA and the LMRA. Properly understood, that is a merits argument, not a jurisdictional argument. Indeed, it is as much an argument on the merits as is the question addressed in Part II of the court's opinion: whether the plaintiff class established that the Fund’s eligibility rules are structurally defective and arbitrary and capricious after all the evidence had been presented by both parties. The question in Part I is whether the Fund deserved summary judgment; the question in Part II is whether the Fund deserved a directed verdict or a verdict in its favor.